                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


UNITED STATES OF AMERICA                     )
     Plaintiff(s)                            )

V.                                           )       Case No. 3:21-mj-2668
                                                     Magistrate Judge Frensley
ERIC MUNCHEL                                 )
      Defendant(s)                           )


                                           ORDER

        On January 22, 2021, the Defendant Eric Munchel, appeared with counsel, Caryll Alpert

and Henry Martin, and also came the Assistant U.S. Attorney, for a preliminary and detention

hearing. The Defendant is to be released on the conditions provided in the attached order. The

identity and contact information of the Defendant's third party custodian is to be provided only

to the United States Probation Office. The Court's order is stayed until January 25, 2021 at 10:00

am Central Standard Time.

        IT IS SO ORDERED.


                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge




     Case 3:21-mj-02668 Document 10 Filed 01/22/21 Page 1 of 1 PageID #: 48
